Citation Nr: 1756392	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for genitourinary disorder, claimed as testicle atrophy, hypogonadism, and sterility, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran had active military service from August 1966 to August 1969 with service in the Republic of Vietnam from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Post-service VA and private treatment records detailed findings of low sperm count, hypergonadism, and sterility.  In an October 2016 medical opinion submitted by the Veteran, a VA PA-C opined that the Veteran's testicular atrophy was as least as likely as not (50/50 percent probability) caused by or the result of Agent Orange exposure.  

In the cited rationale, the provider indicated that there was a "probability" that the Veteran's current testicular atrophy and hypogonadism was secondary to Agent Orange exposure in Vietnam.  However, the provider then highlighted that he was not an expert in this area and would defer to providers and studies regarding this issue for their expertise.  

While sterility, hypogonadism, and testicle atrophy are not among the conditions presumptively associated with exposure to Agent Orange, the Board recognizes that service connection for these disorders can also be established with proof of direct causation.  38 C.F.R. § 3.309(e) (2017); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In light of the cumulative evidence of record and equivocal rationale provided in the October 2016 VA medical opinion, the Board finds that the Veteran should be afforded a VA medical opinion to clarify whether his claimed testicle atrophy, hypogonadism, and sterility is causally related by his presumed in-service herbicide exposure.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be afforded a VA medical opinion with an appropriate examiner to clarify the etiology of his claimed sterility, hypogonadism, and testicle atrophy.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed sterility, hypogonadism, and testicle atrophy was related to the Veteran's active military service, to include as due to presumed in-service herbicide exposure.  In so doing, the examiner must discuss and reconcile the findings in the post-service VA and private treatment records, the internet treatise materials concerning dioxin exposure and sterility submitted by the Veteran, and the October 2016 VA medical opinion.  An examination of the Veteran should only be performed if deemed necessary by the examiner providing the opinion.

Rationale for all requested opinions shall be provided.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

2.  After completing the above actions, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the March 2013 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

